344 S.W.3d 817 (2011)
MFA, INCORPORATED, Appellant,
v.
CITY OF FAYETTE, Respondent.
No. WD 72797.
Missouri Court of Appeals, Western District.
May 24, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 5, 2011.
Application for Transfer Denied August 30,2011.
John A. Ruth, Jefferson City, MO, for Appellant.
James M. Conway, Boonville, MO, for Respondent.
Before JOSEPH M. ELLIS, P.J., VICTOR C. HOWARD, THOMAS H. NEWTON, JJ.

ORDER
PER CURIAM:
MFA, Incorporated appeals the trial court's judgment finding that a tract of land it owned was dedicated to the City of Fayette for use as a public roadway.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).